Citation Nr: 1726604	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-16 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for breast cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from January 1980 until June 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Board referred the matter for a Veterans Health Administration (VHA) expert medical opinion; which was obtained in March 2017.  In March 2017, the Board provided the Veteran a copy of the opinion.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, in December 2016, the Board referred the matter for a VHA expert medical opinion, which was provided in March 2017.  The opinion was provided to the Veteran and her representative to allow for the submission of any additional evidence or argument.

In May 2017, the Veteran provided additional argument, did not waive initial AOJ consideration, and requested that the matter be remanded to the AOJ for initial review in the first instance.  Thus, the Board will remand the case.

The Board also points out, in a May 2017 brief, the Veteran's representative raised the issue of the competency of the March 2017 VHA expert.  The opinion was provided by a Dr. E.S.  The opinion expressly states that he is a Professor in the Division of Surgical Oncology in the Department of Surgery at a national university's medical school.  A simple internet search shows that Dr. E.S. is also a physician in the VA system.  See https://www.va.gov/providerinfo/ NEBRASKA/detail.asp? providerid=2082 (last visited July 2017).  

A search of the university's website reveals Dr. E.S.'s curriculum vitae.  Based on his reported education, training, appointments, grants, consultations, publications, memberships, committees, presentations, honors and awards, the Board finds it hard pressed to imagine a more competent expert on the topic of breast cancer.  Thus, at this point, the Board does not find that the presumption of competency of a VA medical expert has been rebutted.  See, e.g., Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Cf. Mathis v. Shulkin, 2017 U.S. Lexis 4058 (June 26, 2017) (denying writ of certiorari to review the presumption of competence of VA examiners).

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal.  All lay and medical evidence associated with the claims file since the April 2013 statement of the case, including service treatment records and the March 2017 VHA expert medical opinion, must be considered.  If the benefit sought remains denied, issue an SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

